 In the Matter of TENNESSEE COAL, IRON & RAILROAD CO., HOLT BLASTFURNACEandFEDERAL LOCAL #22871, HOLT, ALABAMACase 'No. R-3!63.Decided March 19,, 19/,2Jurisdiction:iron and steel products manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition until certified by the Board ; contract for membersonly with intervening union entered into prior to acquisition of plant involved,no bar to; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees excluding foremen, assistant foremen, supervisors in charge of anyclassesof labor, guards,watchmen, clerical, and salaried employeesat Company's recently acquired plant located 55 miles from Company's othersteel plants,heldto constitute an appropriate unit notwithstanding claim ofintervening union that the appropriate unit consists of all the Company'splants where among other circumstances the operation of the plant is in allprobability temporary ; and where the union contending that the plant is aninappropriate unit, had previously entered into consent election agreementat this plant.Mr. Borden Burr,of Birmingham; Ala., for the Company.Mr. Robert R. Moore, Mr. W. O. Hare,andMr. R. 0.Ross, of Bir-mingham, Ala., for the Federal.ParsonsMitch (by Mr. William E. Mitch)andMr. Noel R. Bed-dow,of Birmingham, Ala., for the S. W O. C.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 31, 1941, Federal, Local #22871, affiliated with theAmerican Federation of Labor, herein called the Federal, filed withthe Regional Director for the Tenth Region (Atlanta, Georgia) apetition alleging that a question affecting commerce had arisen concerning the representation of employees of Tennessee Coal, Iron &Railroad Co., Holt Blast Furnace, Holt, Alabama, and requesting aninvestigation and certification of representatives pursuant to Section39 N. L R. B., No. 69.402 TENNESSEE COAL,IRON& RAILROADCO.-4039 (c) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On December 23, 1941,the National Labor Relations Board,herein called the Board,acting pursuant to'Section 9 (c)_ of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended,ordered an investigation andauthorized the Regional Director to conduct it and to provide'for' anappropriate hearing upon due notice.On December 31, 1941, the Regional Director issued a notice of hear-ing, and on January 8,1942, an amended notice of hearing, copies ofboth of which were duly served upon the Company,the Federal, andalso upon Steel Workers Organizing Committee,herein called theS.W. O. C., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice a hearing was held on January 16,1942, at Tus-caloosa, Alabama, before John C. McRee,the Trial Examiner dulydesignated by the Chief Trial Examiner. The Company, the Federal.and the S. W. O. C. were represented at, and participated in, the hear-ing.Full opportunity to be heard,to examine and cross-examine wit-nesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.The Company and the S. W. O. C. filed briefs which the Board has'considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTennessee Coal, Iron & Railroad Co.,a subsidiary of United,StatesSteel Corporation,is a Tennessee corporation,having itsprincipaloffice and place of business in Birmingham,Alabama, and maintainingoffices in other parts of the country in connection with the sale of itsproducts.It is engaged in the manufacture and fabrication of. steeland steel products;a large portion of which are shipped to foreigncountries and to States other than Alabama. The.Company employsapproximately 32,000 persons.Approximately 98 percent of the prod-ucts of the Company go into the performance of war defense con-tracts, and the distribution of these products is allocated by the WarProduction Board.The Company admits,that it is'within the jurisdiction of the Boardfor the purposes of this proceeding. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDFederal Local #22871 is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.SteelWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 26, 1941, the Federal notified the Company that itrepresented a majority of the employees at the Company's Holt BlastFurnace, Holt, Alabama, and requested the execution of an exclusivebargaining contract.The Company refused such recognition untilthe Federal was certified by the Board. Both the Federal and theS.W. O. C. submitted substantial evidence of representation amongemployees in the alleged appropriate unit,,-The S. W. O. C. asserts that an existing members-only contractwhich it has with the Company is a bar to an election.This contractwas executed on April 1, 1941, and is to continue in effect until changedor terminated on 20 days' written notice.The agreement recognizesthe S. W. O. C. as the collective bargaining representative of itsmembers employed in and about the Company's steel manufacturingand byproduct coke plants, excluding foremen, assistant foremen,or supervisors in charge of any classes of labor, watchmen, guards,clerical, or salaried employees.The Holt Blast Furnace was not inoperation at the time this contract was executed, nor was itsacquisition by the Company then contemplated.We find that the contract does not constitute a bar to an electionat Holt, and that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which - hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialiThe Federal submitted to a FieldExaminerof the Board 110 authorization-membershipcards, all bearing apparentlygenuine original signatures,and all datedduring September.October, November,and December1941.All 110signatures were the names of personson the Company's November 10, 1941, pay roll.The S. W. O. C. submitted120 similarcards ; 114 dated in August,September, andOctober, 1941,and 6 undated.One hundred and seventeencontained apparentlygenuineoriginal signatures;3 bore printedsignatures.Seventy-eightof the117 signatures werethe names of personson the Company's November 10, 1941, pay roll.There were264 employeesin the alleged appropriate unit according to the November10, 1941,pay roll. TENNESSEE COAL,IRON'&RAILROAD Co.405relation to trade, traffic,and commerceamongthe several States,and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and- the Federal contend that the appropriate unitconsists of all production and maintenance employees of the HoltBlast Furnace, excluding foremen, assistant foremen, supervisors incharge of any classes of labor, guards, watchmen, clerical, and sal-aried employees.In addition to contending that its contract with theCompany constituted a bar to an election, the S. W. O. C. also con-tends that a bargaining unit confined to the employees of Holt is inap-propriate for the reason that the appropriate unit consists of all theCompany's manufacturing plants, including Holt.The S. W. O. C.did not, however, request an election in such unit.The Manufacturing Division of the Company consists of six adja-cent steel plants located in Jefferson County, near Birmingham, Ala-bama.The S. W. O. C. urges that Holt should be considered a partof the Manufacturing Division for bargaining purposes.The Holt Blast Furnace is located at Holt, Alabama, 55 miles fromthe Birmingham plants. It appears that Holt had been out of opera-tion for about 10 years when, at the insistence of the Office of Pro-duction Management, it was purchased, renovated, and reopened bythe Company, about September 1, 1941, for the production of foundryiron for Company customers manufacturing defense goods.TheCompany had' formerly produced such iron at the Birmingham blastfurnaces, but was not under contract to do so.The Birmingham fur-naces now manufacture no foundry iron whatever.The 'distributionof the entire output of Holt, as well as the output of the Company'sother plants, is allocated by the War Production Board.'AlthoughHolt is under the same general supervision as the Birmingham plants,it is not considered by the Company to be a permanent part of theManufacturing Division, was renovated with the expectation ofbeing operated for not more than 2 years, and will in all probabilitybe abandoned after the national emergency has passed.Due to thefact that its output has proved greater than was anticipated, Holtis also producing'some basic iron which is used at the Birminghamplants in the manufacture of, steel.When the monthly quota offoundry iron has been produced, the Holt furnace is converted to themanufacture of basic iron for the remainder of the month.Thus far,about 10 percent of Holt's capacity has been devoted 'to such produc-tion.However, the basic iron manufactured by Holt is merely over-z Referred to in the record as the Office of ProductionManagement. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDflow and is not needed for the continued operation of the Birminghamplants.The labor used at Holt is native to that region except for 12 to15 keymen, mostly supervisors, who were transferred from Bir-mingham plants.There is no other interchange of employment.Wage rates for basic labor are 8 to 10 cents per hour lower, at Holtthan at Birmingham.On November 12, 1941, the Company, the Federal, and the S. W.O. C. entered into an agreement for a consent election at Holt.Thebargaining unit provided by the agreement was the same as that'urged hereby the Companyand the Federal.The election wasscheduled for December 19, 1941, but on December 15 the S. W. O. C.notified the Regional Director that'it withdrew its consent.In view of these circumstances,we are of the opinion, that theemployees of the Holt Blast Furnace constitute an appropriate bar-gaining-unit at this time.We find that' all production and maintenance employees of theHolt Blast Furnace, excluding foremen, assistant foremen, super-visors in charge of any classes of labor,guards, watchmen,clerical,and salaried employees,constitute a unit appropriate for the pur-poses of collective bargaining,and that said unit will insure to theemployees of the Company the full benefit of their right,to self-organization and to collective bargaining and otherwise will effectuatethe policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerningrepresentation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit employed during thepay-roll,period immediately preceding this Direction of Election,subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting-commerce has arisen concerning the representation of employees of Tennessee Coal, Iron & Railroad Co.,Holt Blast Furnace, Holt, Alabama,'within the meaning of Section9 (c) and Section 2 (6) and,(7) of the Act.=2.All production and maintenance employees of the,Holt BlastFurnace, excluding foremen, assistant foremen, supervisors in chargeof any classes of labor, guards,watchmen, clerical,and salaried em- TENNESSEE COAL,IRON & RAILROAD CO.407ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue'of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorizedby the Boardto ascertain representatives for the purposes of collective bargainingwith Tennessee Coal, Iron & Railroad Co., Holt Blast Furnace, Holt,Alabama, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election,under the direction and supervision of theRegional Director for the Tenth Region,acting in this matter asagent for the National Labor Relations Board, and subject toArticleIII, Section 9, of said Rules and Regulations,among all productionand maintenance employees of the Holt Blast Furntice who wereemployed during the pay-roll period immediately preceding the-dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding foremen, assistant foremen, super-visors in charge of any classes of labor, guards,watchmen, clerical,and salaried employees,and employees who have since quit or beendischarged for cause,to determine whether they desire to be repre-sented by Federal Local #22871,A. F. L., or by Steel WorkersOrganizing Committee,C. I. 0., for the purposes of collectivebargaining, or by neither.CHAIRMAN' MILLTS took no part' in the consideration of the aboveDecision and Direction of Election.